¶33 Sanders, J.
(dissenting) — Spokane Mayor James West demonstrates the recall charge filed by Shannon Sullivan is legally and factually insufficient. In this State, and under our laws and constitution, public officeholders have the right to conduct their private affairs in a lawful manner without fear of recall. But our majority misconstrues the statute governing recall elections, ignores controlling precedent, and embellishes the evidence offered by Ms. Sullivan. I therefore disagree with both the majority’s approach and its conclusions and would protect the mayor’s right to a private life.
I. BACKGROUND
A. Washington Recall Provisions
¶34 Citizens of Washington have a constitutional right to remove elected public officials prior to the expiration of their terms through a recall election. Wash. Const, art. I, §§ 33-34. But unlike constitutional recall provisions in most *674other states,9 ours requires specific cause be shown before recall is allowed. Chandler v. Otto, 103 Wn.2d 268, 270, 693 P.2d 71 (1984). We are also in the minority of states constitutionally requiring a recall petition to allege acts of malfeasance, misfeasance, or a violation of the oath of office. Id.
¶35 Concerned with recall elections based on charges void of factual support and other abuses of the process, the legislature amended the recall statute in 1976 to require the charge “ £giv[e] a detailed description including the approximate date, location, and nature of each act complained of.’ ” Id. at 272 (emphasis omitted) (quoting former RCW 29.82.010 (1965)); see also RCW 29A.56.110. The recall statute was amended again in 1984 to require a petitioner to verify under oath knowledge of the facts on which the recall charge is based. Id. at 272; see also RCW 29A.56.110. The 1984 amendments also defined misfeasance as “ ‘any wrongful conduct that affects, interrupts, or interferes with the performance of official duty’ ” or “ ‘the performance of a duty in an improper manner.’ ” Id. at 272 (quoting Laws of 1984, ch. 170, § 1); see also RCW 29A.56.110(1).
¶36 These modifications indicate legislative intent to protect officials from petitions based on “frivolous charges or mere insinuations” and require a recall petition to satisfy both legal and factual sufficiency requirements. Chandler, 103 Wn.2d at 274. Further, by restricting the definition of misfeasance to wrongful conduct affecting the duties of the officer, RCW 29A.56.110 precludes recall charges based on private conduct unrelated to those duties.
B. The Sullivan Petition
¶37 The petition filed by Ms. Sullivan alleged in the relevant part:
*675By Mayor West’s own admission, on 11/30/04, 12/31/04, 02/19/-05, 2/26/05, 3/8/05, 3/9/05, 3/19/05, and 3/29/05 he abused his computer privileges on a City owned computer to interact with young men on a gay web site. He also admitted soliciting internships for young men for his own personal uses.
Mayor West has been under the spot light on inappropriate behavior for quite a few years. He is hurting the reputation of our fine city. I plead with the courts to allow me to start a petition to remove Mayor Jim West from his post. I have attached several documents stating more allegations.
Clerk’s Papers (CP) at 6.
¶38 The petition included three attachments: (1) a copy of the Oath of Office signed by the Mayor on December 23, 2003; (2) a four-paragraph excerpt, ostensibly from a Spokane Spokesman-Review article; and (3) a Spokane Spokesman-Review article dated May 5, 2005. CP at 8-15. At the sufficiency hearing, Ms. Sullivan submitted an additional seven unsworn documents into the record.10
f 39 The question before us is whether the charge alleging Mayor West solicited internships for young men “for his own personal uses” satisfies the factual and legal sufficiency requirements.
II. THE CHARGE IS FACTUALLY INSUFFICIENT
¶40 The factual sufficiency requirement serves to “ensure that charges, ‘although adequate on their face, do not constitute grounds for recall unless supported by identifiable facts.’ ” In re Recall of Wade, 115 Wn.2d 544, 549, 799 P.2d 1179 (1990) (quoting Teaford v. Howard, 104 Wn.2d 580, 584, 707 P.2d 1327 (1985)). Factual sufficiency means *676the facts included in the charge must establish a prima facie case of misfeasance, malfeasance, or violation of the oath of office (quantitative prong). Cole v. Webster, 103 Wn.2d 280, 285, 692 P.2d 799 (1984). The facts must be stated in “concise language,” and “give a detailed description including the approximate date, location, and nature of each act complained of” (qualitative prong). RCW 29A.56.110.
¶41 On its face, the charge Mayor West “admitted soliciting internships for young men for his own personal uses” is insufficient. CP at 6. It provides no description of the nature or method of the alleged solicitation and fails to identify its recipients. Id. The alleged “soliciting internships for young men for his own personal uses” is vague, ambiguous, grammatically incorrect, and void of factual specificity required by RCW 29A.56.110.
¶42 The next question is whether Ms. Sullivan may rely on the attachments to her petition. As a general proposition, the answer is yes. See, e.g., In re Recall of Kast, 144 Wn.2d 807, 814, 31 P.3d 677 (2001). However, subsequent to Kast, we have clarified the extent of that prerogative in In re Recall of Wasson, 149 Wn.2d 787, 72 P.3d 170 (2003).
¶43 Much like this case, Wasson involved a petitioner who sought to support his petition with attachments containing a significant amount of irrelevant information. Holding such attempts violated the specificity (qualitative) prong of factual sufficiency, we stated a petitioner choosing to refer to attached information must “reasonably identify” the relevant facts in the supplemental materials and that “[a] general reference to sources containing relevant and irrelevant information is insufficient.” Wasson, 149 Wn.2d at 792.
¶44 Wasson is controlling precedent the majority chooses to ignore. Regarding the attachments, the petition simply states, “I have attached several documents stating more allegations.” CP at 6. If this constitutes “reasonable identification” of the relevant facts contained in the attachments, then what doesn’t?
*677¶45 Even if we dispense with the qualitative prong of analysis, and consider the attachments, the charge still fails the factual sufficiency test.
¶46 The majority wants us to draw an inference that the invitation to apply for an internship was made to “promote a potential sexual relationship.” Majority at 666-67. We cannot draw such an inference. The only concrete piece of evidence Ms. Sullivan has submitted is the March 21, 2005, e-mail inviting Moto-Brock to apply for an internship.11 Nor do the remaining attachments which mention the internship establish any connection between the invitation to apply and sex. Nothing in the attachments links Mayor West’s private affairs with the discharge of his duties. Nor does the record state the mayor has the authority to select interns at all. When the majority states the mayor offered “an opportunity to obtain an internship with his office as part of an effort to pursue a sexual relationship” it is not referencing the record but rather its own wild speculation. Majority at 662.
¶47 Because the facts alleged in the petition, even when considered alongside those alleged in the attachments, do not constitute a prima facie case of misfeasance, the charge is factually insufficient.
III. THE CHARGE IS LEGALLY INSUFFICIENT
f48 In order to be legally sufficient, “the petition must state with specificity substantial conduct clearly amounting to misfeasance, malfeasance or violation of the oath of office.” Chandler, 103 Wn.2d at 274. This case involves a single allegation of misfeasance. The statute defines mis*678feasance as “any wrongful conduct that affects, interrupts, or interferes with the performance of official duty” or “the performance of a duty in an improper manner.” RCW 29A.56.110(l)(a). To present a prima facie case of misfeasance, the petition must “allege [the elected official’s] abuse of discretion” or “identify a standard, law or rule which would make his conduct wrongful, improper or unlawful.” In re Recall of Zufelt, 112 Wn.2d 906, 914, 774 P.2d 1223 (1989).
¶[49 Because the charge and the attachments do not identify any standard, law or rule allegedly violated by Mayor West, the legal sufficiency of the charge must be based on abuse of discretion.12 Id.
f50 Without citing to the record, the majority asserts that the charge “raises the inference” Mayor West used his office to pursue a sexual relationship with a young person. Majority at 667. As discussed above, this allegation does not appear in the charge or the attachments. There is no evidence the social interactions between the Mayor and the Spokesman-Review expert took place during business hours, involved city computers, or otherwise affected Mayor West’s official duties. The charge provides none of the specifics required by RCW 29A.56.110 and fails to “provide a concise statement of the legal violations and a detailed description of the acts to inform the electorate and the official being charged.” Wasson, 149 Wn.2d at 792.
¶51 Because the charge and the attachments do not identify any standard, law, or rule violated by Mayor West and because they do not state with specificity substantial conduct amounting to abuse of discretion, the charge is legally insufficient.
¶52 The majority attempts to circumvent this deficiency by arguing Ms. Sullivan “adopted” the amended ballot synopsis prepared by the trial court at oral argument. No *679explanations or citations are provided to illuminate the significance of this alleged adoption. To the extent the majority argues factual and legal sufficiency infirmities in the charge and the accompanying attachments can be rectified by the ballot synopsis, such determination is unsupported by the statute.
IV. CONCLUSION
¶53 The charge suffers from both technical and substantive infirmities. No evidence has been presented from which to infer Mayor West committed acts of misfeasance as defined by RCW 29A.56.110. The majority’s analysis is high on innuendo and generalization and short on substantive discussion of the actual contents of the charge and the attachments. I would reverse the trial court and hold the charge is factually and legally insufficient.13
¶54 Accordingly, I dissent.

 See Cal. Const. art. II, §§ 13-19; Colo. Const. art. XXI, §§ 1-4; Idaho Const. art. VI, § 6; La. Const. art. X, § 26; Mich. Const. art. II, § 8; Nev. Const. art. II, § 9; N.J. Const. art. I, ¶ 2; N.D. Const, art. III, §§ 1-10; Or. Const, art. II, § 18; Wis. Const. art. XIII, § 12.


 (1) City of Spokane Personnel Policy, Electronic Communications, HR-52; (2) City of Spokane Personnel Policy, Email, HR-55; (3) a Spokane Spokesman-Review article by Mike Prager dated May 9,2005, along with an affidavit signed by Cherie Rodgers; (4) an e-mail and AOL (America Online) instant messaging exchange between Mayor West and Moto-Brock obtained by the Spokane Spokesman-Review, (5) an e-mail from Mayor West to Moto-Brock dated March 21, 2005; (6) a Spokane Spokesman-Review article by Bill Morlin dated May 5,2005; and (7) an e-mail exchange between Mayor West and Brock Stewart obtained by the Spokane Spokesman-Review, dated March 8, 2005 through March 21, 2005. CP at 58-84. “Moto-Brock” was an alias used by a forensic computer expert hired by the Spokane Spokesman-Review to verify Mayor West’s on-line presence. CP at 81.


 The e-mail stated:
Dear [Moto-Brock]:
A friend of mine has asked if I would consider you for an internship in the Mayor’s office. He informs me that you are a high school senior at Ferris high school in Spokane. He also says that you are an excellent student and a member of the football team.
If you are interested please contact Melissa Murphy in my office at 625-6250. She will have you fill out an application which will need your parent’s and school official’s approval. We look forward to hearing from you.
CP at 78.


 Mayor West’s use of his office e-mail account to invite a student to apply for an internship with his office does not violate either of the city of Spokane’s policies attached by Ms. Sullivan because the e-mail did not concern personal relationships, dating, or sex. See CP at 58-67.


 I agree with the majority’s resolution of Mayor West’s challenge to the trial court’s power to correct the ballot synopsis. The plain language of RCW 29A.56.140 precludes review of the trial court in this regard. I also agree with the majority denying both Mayor West’s RAP 9.11 motion and Ms. Sullivan’s motion for sanctions.